Per Curiam.
It cannot be held with any degree of certainty that the revolver which was found on the floor of the car belonged to the defendant or was in his constructive possession rather than in the possession of one of the other occupants of the car. The defendant’s guilt, therefore, was not established beyond a reasonable doubt.
The judgment should be reversed and the information dismissed, and the defendant discharged from custody.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Judgment unanimously reversed and the information dismissed, and the defendant discharged from custody.